25 F.3d 1037
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Carmen CARRASQUILLO, Plaintiff, Appellant,v.DONNA E. SHALALA, SECRETARY OF HEALTH AND HUMAN SERVICES,Defendant, Appellee.
No. 93-2350
United States Court of Appeals,First Circuit.
June 1, 1994.

Appeal from the United States District Court for the District of Puerto Rico [Hon.  Jose Antonio Fuste, U.S. District Judge ]
Paul Ramos Morales on brief for appellant.
Guillermo Gil, United States Attorney, Maria Hortensia Rios, Assistant United States Attorney, and Paul Germanotta, Assistant Regional Counsel, Department of Health and Human Services, on brief for appellee.
D. Puerto Rico
AFFIRMED.
Before Selya, Cyr and Boudin, Circuit Judges.
Per Curiam.


1
Claimant Carmen Carrasquillo appeals from the judgment of the district court which affirmed the decision of the Secretary of Health and Human Services that she is not entitled to Social Security disability benefits.


2
We have carefully reviewed the record and the briefs of the parties and affirm the judgment of the district court for essentially the reasons stated in its Opinion and Order, dated November 1, 1993.  Because the Order is well- reasoned and sound, we need not repeat its conclusions here.   See In re San Juan DuPont Plaza Hotel Fire Litigation, 989 F.2d 36, 38 (1st Cir. 1993).


3
Affirmed.